
	

115 S1032 IS: National Forest Good Neighbor Act of 2017
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1032
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Cooperative Forestry Assistance Act of 1978 to provide for good neighbor agreements to
			 conduct authorized restoration services on National Forest System land.
	
	
 1.Short titleThis Act may be cited as the National Forest Good Neighbor Act of 2017. 2.Good neighbor authority (a)In generalThe Cooperative Forestry Assistance Act of 1978 is amended—
 (1)by redesignating section 19 (16 U.S.C. 2113) as section 18; and (2)by inserting after section 18 (as so redesignated) the following:
					
						19.Good neighbor authority
 (a)DefinitionsIn this section: (1)Authorized restoration servicesThe term authorized restoration services means similar and complementary forest, rangeland, and watershed restoration services carried out—
 (A)on National Forest System land, except— (i)a component of the National Wilderness Preservation System;
 (ii)Federal land on which the removal of vegetation is prohibited or restricted by a law of Congress or a Presidential proclamation (including the applicable implementation plan); or
 (iii)a wilderness study area; and (B)by the Secretary or a Governor pursuant to a good neighbor agreement.
									(2)Forest, rangeland, and watershed restoration services
 (A)In generalThe term forest, rangeland, and watershed restoration services means— (i)an activity to treat insect- or disease-infected trees;
 (ii)an activity to reduce hazardous fuels; and (iii)any other activity to restore or improve forest, rangeland, and watershed health, including fish and wildlife habitat.
 (B)ExclusionsThe term forest, rangeland, and watershed restoration services does not include— (i)the construction, reconstruction, repair, or restoration of a paved or permanent road or parking area; or
 (ii)the construction, alteration, repair, or replacement of a public building or work. (3)Good neighbor agreementThe term good neighbor agreement means a cooperative agreement or contract (including a sole source contract) entered into between the Secretary and a Governor to carry out authorized restoration services under this section.
 (4)GovernorThe term Governor means the Governor or any other appropriate executive official of a State. (5)RoadThe term road has the meaning given the term in section 212.1 of title 36, Code of Federal Regulations (as in effect on the date of enactment of the National Forest Good Neighbor Act of 2017).
 (6)StateThe term State means— (A)a State; and
 (B)the Commonwealth of Puerto Rico. (b)Good neighbor agreements (1)Authority (A)In generalThe Secretary may enter into a good neighbor agreement with a Governor to carry out authorized restoration services in accordance with this section.
 (B)Public availabilityThe Secretary shall make each good neighbor agreement available to the public. (2)Timber sales (A)In generalSubsections (d) and (g) of section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to authorized restoration services.
 (B)Approval of silviculture prescriptions and marking guidesThe Secretary shall provide or approve all silviculture prescriptions and marking guides to be applied on National Forest System land described in subsection (a)(1)(A) in any timber sale project conducted under this section.
 (3)Retention of responsibilitiesAny decision required to be made by the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to any authorized restoration services shall not be delegated to a Governor..
				(b)Conforming amendments
 (1)Section 2A(c)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(c)(1)) is amended by striking section 19(b) and inserting section 18(b).
 (2)Section 7(e) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c(e)) is amended in the first sentence by striking section 19(b) and inserting section 18(b).
 (3)Section 13A(b) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a(b)) is amended by striking section 19(a) and inserting section 18(a).
				
